DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.

Status of Claims/Rejections
Claims 1-3, 10-13, 19-20, 26-30, and 35 are currently pending and under examination on the merits in the instant application.
Any rejections of record not repeated herein have been withdrawn, and the following rejections in the instant Office action are the only rejections presently applied to the instant application.

Claim Objections
Claims 1, 10, 19, and 27 are objected to because of the following informalities: “(EF)” should be “(EFn)”. See page 2 of the specification disclosing “an N-fragment of edema factor (EFn, the first 254 amino acids of EF)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-13, 19-20, 26-30, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 10-13, 19-20, 26-30, and 35 recite “and EF (residues 136 to 142)”. See lines 9-10 of claim 1. It is unclear whether the parenthetical recitation is part of the claimed limitation. For examination purpose, “and” will be interpreted as “in”, wherein the recited residues correspond to SEQ ID NO:3.
Claims 1-3, 10-13, 19-20, 26-30, and 35 recite four species of fusion protein. It is noted that the first two species are identical to each other as both consist of SEQ ID NO:4 (EFn), SEQ ID NO:8 (LFn), and SEQ ID NO:3 (PA binding peptide). As such, it is unclear why the same structure is recited twice.
Claims 1-3, 10-13, 27-30, and 35 recite that the fusion protein consists of the recited SEQ ID NOs, wherein the fusion protein also comprises a positively charged region. Since the claims simultaneously recite the close-ended transitional phrase “consisting of” and the open-ended transitional phrase “comprises” or “with” pertaining to the fusion protein, the structural metes and bounds of the fusion protein are unclear and ambiguous.
Claims 1-3, 10-13, 19-20, 26-30, and 35 recite that the fusion protein consists of, “in order”, the recited SEQ ID NOs, wherein the fusion protein is also required to have a positively charged region, which is not claimed to be placed at a specific position/order in relation to SEQ ID NOs recited in the fusion protein. Hence, the claims fail to particularly point out and distinctly claim the complete “order” of different amino acid sequences constituting the fusion protein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-13, 19-20, 26-30, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant claims now recite species of a specific arrangement of multiple amino acid sequences as the fusion protein, which further comprises “a positively charged region of 9 or 10 positively charged amino acids”. The claims recite three fusion protein species (excluding the positively charged region) consisting of amino acid sequences consecutively arranged as below: 
1) SEQ ID NO:4, SEQ ID NO:8, and SEQ ID NO:3.
2) SEQ ID NO:4, SEQ ID NO:8, SEQ ID NO:3, and SEQ ID NO:6.
3) SEQ ID NO:4, SEQ ID NO:8, SEQ ID NO:3, an influenza antigen, and SEQ ID NO:6.
The instant specification prophetically discloses the following fusion protein species intended to be made and complexed with an siRNA, which “will be evaluated for silencing”.
1) “EFn-9dR” thus SEQ ID NO:4 linked to SEQ ID NO:1. See page 13. See also Table 1 prophetically disclosing siRNA complexes to be tested in mice, wherein the contemplated siRNA complexes are “EFn-9dR-siCMG2/PA” and “EFn-9dR-siTEM9/PA”, wherein these contemplated complexes do not have consecutively arranged amino acid sequences as claimed in the instant case. 
2) “EF136-142-9dR”, wherein “EF136-142” is the PA-binding region of EF, and is identical to the PA binding domain in LF”. See pages 12-13, which thus disclose SEQ ID NO:3 linked to SEQ ID NO:1.
3) “EFn/LFn-C=C-RRRRRRRRR (SEQ ID NO:1)”, which “can be replaced by the PA binding peptide from EF or LF fused with the positively charged tail: VYYEIGL-GGGRRRRRRRRR (SEQ ID NO:2)” (emphasis added). See page 17, which thus discloses a combination of SEQ ID NO:4 (EFn) and SEQ ID NO:1 or a combination of SEQ ID NO:5 (LFn) and SEQ ID NO:1, or a combination of SEQ ID NO:3 (PA binding peptide) and SEQ ID NO:2. 
Hence, the prophetically exemplified fusion protein species (e.g., SEQ ID NO:4 linked to SEQ ID NO:1; SEQ ID NO:3 linked to SEQ ID NO:1; SEQ ID NO:5 linked to SEQ ID NO:1; SEQ ID NO:3 linked to SEQ ID NO:2) do not comprise all of the recited elements. 
It is noted that the specification also discloses an alternatively recited Markush-type language such that “the detoxified bacterial toxin is selected from an N-fragment of edema factor (EFn, the first 254 amino acids of EF), the N-fragment lethal factor (LFn, the first 254 amino acids of LF), and the PA binding peptide (Val Tyr Try Glu Ile Gly Lys)(SEQ ID NO:3) in EF (residues 136 to 142) or LF (residues 147 to 153), are a fusion protein that further comprises an exogenous peptide”(emphasis added). See page 2. Hence, the specification does not describe the instantly recited fusion protein species comprising all four of distinct amino acid sequences of SEQ ID NO:4 (EFn), SEQ ID NO:8 (LFn), SEQ ID NO:3 (PA binding peptide), and a positively charged region (e.g., SEQ ID NO:1), wherein the recited fusion protein species also comprise SEQ ID NO:6 (PA) and an influenza antigen. As such, the specification fails to describe then instantly claimed composition comprising an siRNA that is specific to ANTXR1 or ANTXR2 and one of the aforementioned fusion protein species required to comprise at least four distinct amino acid sequences. 
In view of the foregoing, it is concluded that the claims as amended introduce new matter that is not adequately supported by the specification as originally filed. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635